Exhibit 10.1

--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of December 19, 2006

among

HORACE MANN EDUCATORS CORPORATION,

as the Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent,

JPMORGAN CHASE BANK, N.A.,

as Co-Syndication Agent,

NATIONAL CITY BANK,

as Co-Syndication Agent

and

The Other Lenders Party Hereto

BANC OF AMERICA SECURITIES LLC,

as

Sole Lead Arranger and Sole Book Manager

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I

   DEFINITIONS    1

SECTION 1.01

   DEFINITIONS    1

SECTION 1.02

   USE OF DEFINED TERMS    15

SECTION 1.03

   CROSS REFERENCES; HEADINGS    16

SECTION 1.04

   OTHER DEFINITIONAL PROVISIONS    16

SECTION 1.05

   ROUNDING    16

SECTION 1.06

   TIMES OF DAY    16

ARTICLE II

   THE COMMITMENTS AND LOANS    16

SECTION 2.01

   LOANS    16

SECTION 2.02

   BORROWINGS, CONVERSIONS AND CONTINUATIONS OF LOANS    17

SECTION 2.03

   PREPAYMENTS    18

SECTION 2.04

   TERMINATION OR REDUCTION OF COMMITMENTS    18

SECTION 2.05

   REPAYMENT OF LOANS    19

SECTION 2.06

   INTEREST    19

SECTION 2.07

   FEES    19

SECTION 2.08

   COMPUTATION OF INTEREST AND FEES    20

SECTION 2.09

   EVIDENCE OF DEBT    20

SECTION 2.10

   PAYMENTS GENERALLY; ADMINISTRATIVE AGENT’S CLAWBACK    21

SECTION 2.11

   SHARING OF PAYMENTS BY LENDER    22

ARTICLE III

   TAXES, YIELD PROTECTION AND ILLEGALITY    23

SECTION 3.01

   TAXES    23

SECTION 3.02

   ILLEGALITY    25

SECTION 3.03

   INABILITY TO DETERMINE RATES    25

SECTION 3.04

   INCREASED COSTS    26

SECTION 3.05

   COMPENSATION FOR LOSSES    27

SECTION 3.06

   MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS    28

SECTION 3.07

   SURVIVAL    28

ARTICLE IV

   CONDITIONS PRECEDENT TO LOANS    28

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

SECTION 4.01

   CONDITIONS OF INITIAL LOAN    28

SECTION 4.02

   CONDITIONS TO ALL LOANS    30

ARTICLE V

   REPRESENTATIONS AND WARRANTIES    31

SECTION 5.01

   DUE ORGANIZATION, AUTHORIZATION, ETC.    31

SECTION 5.02

   STATUTORY FINANCIAL STATEMENTS    31

SECTION 5.03

   GAAP FINANCIAL STATEMENTS    32

SECTION 5.04

   LITIGATION AND CONTINGENT LIABILITIES    33

SECTION 5.05

   INVESTMENT COMPANY ACT    33

SECTION 5.06

   REGULATIONS T, U AND X    34

SECTION 5.07

   PROCEEDS    34

SECTION 5.08

   INSURANCE    34

SECTION 5.09

   ACCURACY OF INFORMATION    34

SECTION 5.10

   SUBSIDIARIES    34

SECTION 5.11

   INSURANCE LICENSES    34

SECTION 5.12

   TAXES    34

SECTION 5.13

   COMPLIANCE WITH LAWS    35

SECTION 5.14

   NO DEFAULT    35

SECTION 5.15

   OWNERSHIP OF PROPERTY; LIENS    35

ARTICLE VI

   COVENANTS    35

SECTION 6.01

   REPORTS, CERTIFICATES AND OTHER INFORMATION    36

SECTION 6.02

   CORPORATE EXISTENCE; FOREIGN QUALIFICATION    40

SECTION 6.03

   BOOKS, RECORDS AND INSPECTIONS    40

SECTION 6.04

   INSURANCE    40

SECTION 6.05

   TAXES AND LIABILITIES    40

SECTION 6.06

   COMPLIANCE WITH LAWS    41

SECTION 6.07

   CONDUCT OF BUSINESS    41

SECTION 6.08

   MAINTENANCE OF PROPERTIES    41

ARTICLE VII

   NEGATIVE COVENANTS    41

SECTION 7.01

   CONSOLIDATED DEBT TO TOTAL CAPITALIZATION    41

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

SECTION 7.02

   A.M. BEST RATING    41

SECTION 7.03

   NET WORTH    41

SECTION 7.04

   MERGERS, CONSOLIDATIONS AND SALES    41

SECTION 7.05

   REGULATIONS T, U AND X    42

SECTION 7.06

   OTHER AGREEMENTS    42

SECTION 7.07

   TRANSACTIONS WITH AFFILIATES    42

SECTION 7.08

   LIENS    42

SECTION 7.09

   SUBSIDIARY DEBT    42

ARTICLE VIII

   EVENTS OF DEFAULT AND THEIR EFFECT    43

SECTION 8.01

   EVENTS OF DEFAULT    43

SECTION 8.02

   EFFECT OF EVENT OF DEFAULT    46

ARTICLE IX

   ADMINISTRATIVE AGENT    46

SECTION 9.01

   APPOINTMENT AND AUTHORITY    46

SECTION 9.02

   RIGHTS AS A LENDER    46

SECTION 9.03

   EXCULPATORY PROVISIONS    46

SECTION 9.04

   RELIANCE BY ADMINISTRATIVE AGENT    47

SECTION 9.05

   DELEGATION OF DUTIES    48

SECTION 9.06

   RESIGNATION OF ADMINISTRATIVE AGENT    48

SECTION 9.07

   NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER LENDERS    48

SECTION 9.08

   NO OTHER DUTIES, ETC.    49

SECTION 9.09

   ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM    49

ARTICLE X

   MISCELLANEOUS    50

SECTION 10.01

   AMENDMENTS, ETC.    50

SECTION 10.02

   NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATION    51

SECTION 10.03

   NO WAIVER; CUMULATIVE REMEDIES    52

SECTION 10.04

   EXPENSES; INDEMNITY; DAMAGE WAIVER    53

SECTION 10.05

   PAYMENTS SET ASIDE    54

SECTION 10.06

   SUCCESSORS AND ASSIGNS    55

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

SECTION 10.07

   TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY    57

SECTION 10.08

   RIGHT OF SETOFF    58

SECTION 10.09

   INTEREST RATE LIMITATION    59

SECTION 10.10

   COUNTERPARTS; INTEGRATION; EFFECTIVENESS    59

SECTION 10.11

   SURVIVAL OF REPRESENTATIONS AND WARRANTIES    59

SECTION 10.12

   SEVERABILITY    59

SECTION 10.13

   REPLACEMENT OF LENDERS    60

SECTION 10.14

   GOVERNING LAW; JURISDICTION; ETC.    60

SECTION 10.15

   WAIVER OF JURY TRIAL    61

SECTION 10.16

   NO ADVISORY OR FIDUCIARY RESPONSIBILITY    62

SECTION 10.17

   USA PATRIOT ACT NOTICE    62

 

iv



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

 

SCHEDULE 2.01

   Commitments

SCHEDULE 5.01

   Jurisdictions

SCHEDULE 5.02(a)

   SAP Exceptions

SCHEDULE 5.04

   Litigation

SCHEDULE 5.10

   Subsidiaries

SCHEDULE 5.11

   Insurance Licenses

SCHEDULE 5.12

   Taxes

SCHEDULE 10.02

   Addresses

EXHIBIT A

   Loan Notice

EXHIBIT B

   Note

EXHIBIT C

   Compliance Certificate

EXHIBIT D

   Opinion of Counsel

EXHIBIT E

   Assignment and Assumption

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of December 19, 2006, is entered into by and
among HORACE MANN EDUCATORS CORPORATION, a Delaware corporation (the
“Borrower”), various financial institutions which are parties hereto (the
“Lenders”), and BANK OF AMERICA, N.A., as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, certain lenders and Bank of America, N.A., as
Administrative Agent, are parties to a Credit Agreement dated as of May 31, 2005
(the “Existing Credit Agreement”);

WHEREAS, the Borrower has requested certain amendments to the Existing Credit
Agreement; and

WHEREAS, the Lenders and the Administrative Agent are willing to agree to such
amendments, as hereinafter set forth;

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree that the Existing Credit Agreement is hereby amended to
state in its entirety as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Definitions. When used herein the following terms shall have the
following meanings:

Administrative Agent means (a) Bank of America, N.A., in its capacity as
administrative agent for the Lenders, and (b) each other Person as shall have
subsequently been appointed as the successor Administrative Agent pursuant to
Section 9.06.

Administrative Agent’s Office means the office identified as such on
Schedule 10.02.

Administrative Questionnaire means an administrative questionnaire in a form
supplied by the Administrative Agent.

Affiliate of any Person means any other Person which, directly or indirectly,
controls or is controlled by or is under common control with such Person
(excluding any trustee under, or any committee with responsibility for
administering, any Plan). A Person shall be deemed to be:



--------------------------------------------------------------------------------

(a) “controlled by” any other Person if such other Person possesses, directly or
indirectly, power:

(i) to vote 10% or more of the securities having at the time of any
determination hereunder voting power for the election of directors of such
Person; or

(ii) to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise; or

(b) “controlled by” or “under common control with” such other Person if such
other Person is the executor, administrator, or other personal representative of
such Person.

Agent-Related Persons means the Administrative Agent, together with its
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

Aggregate Commitments means the Commitments of all the Lenders.

Agreement means this Credit Agreement as from time to time amended, modified,
supplemented, restated, refunded or renewed and in effect.

Annual Statement means the annual financial statement of any Insurance
Subsidiary as required to be filed with the insurance commissioner (or similar
authority) of such Insurance Subsidiary’s state of domicile, together with all
exhibits or schedules filed therewith, prepared in conformity with SAP.
References to amounts on particular exhibits, schedules, lines, pages and
columns of the Annual Statement are based on the format promulgated by the NAIC
for 2005 Annual Statements. If such format is changed in future years so that
different information is contained in such items or they no longer exist, it is
understood that the reference is to information consistent with that reported in
the referenced item in the 2005 Annual Statement of such Insurance Subsidiary.

Applicable Percentage means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans has been terminated pursuant to Section 8.02 or if the
Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

Applicable Rate means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

 

2



--------------------------------------------------------------------------------

Pricing

Level

  

Debt Ratings S&P/Moody’s

  

Commitment Fee

  

Eurodollar Rate +

1

   A-/A3 or better    0.08%    0.40%

2

   BBB+/Baa1    0.10%    0.50%

3

   BBB/Baa2    0.125%    0.625%

4

   BBB-/Baa3    0.175%    0.875%

5

   Less than BBB-/Baa3    0.25%    1.250%

Debt Rating means, as of any date of determination, the rating as determined by
either S&P or Moody’s (collectively, the “Debt Ratings”) of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt; provided that if a Debt
Rating is issued by each of the foregoing rating agencies, then the higher of
such Debt Ratings shall apply (with the Debt Rating for Pricing Level 1 being
the highest and the Debt Rating for Pricing Level 5 being the lowest), unless
there is a split in Debt Ratings of more than one level, in which case the
Pricing Level that is one level higher than the Pricing Level of the lower Debt
Rating shall apply. If the Borrower does not have any Debt Rating, Pricing
Level 5 shall apply.

Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(a)(vii).
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.

Approved Fund means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

Arranger means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.

Assignee Group means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

Assignment and Assumption means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

Attributable Indebtedness means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person

 

3



--------------------------------------------------------------------------------

prepared as of such date in accordance with GAAP, and (b) in respect of any
Synthetic Lease Obligation, the capitalized amount of the remaining lease
payments under the relevant lease that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a capital lease.

Availability Period means the period from and including the Closing Date to the
earliest of (a) the Maturity Date, (b) the date of termination of the Aggregate
Commitments pursuant to Section 2.04, and (c) the date of termination of the
commitment of each Lender to make Loans pursuant to Section 8.02.

Bank of America means Bank of America, N.A. and its successors.

Base Rate means for any day a fluctuating rate per annum equal to the higher of
(a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate.” The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such rate announced by Bank of America shall take effect at the
opening of business on the day specified in the public announcement of such
change.

Base Rate Loan means a Loan that bears interest based on the Base Rate.

Borrower has the meaning specified in the Preamble.

Borrower Materials has the meaning specified in Section 6.02.

Borrowing means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

Business Day means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

Capitalized Lease shall mean, as to any Person, any lease which is or should be
capitalized on the balance sheet in accordance with GAAP, together with any
other lease which is in substance a financing lease, including, without
limitation, any lease under which (a) such Person has or will have an option to
purchase the property subject thereto at a nominal amount or an amount less than
a reasonable estimate of the fair market value of such property as of the date
the lease is entered into or (b) the term of the lease approximates or exceeds
the expected useful life of the property leased thereunder.

Change in Control shall be deemed to have occurred if (a) there shall be
consummated (i) any consolidation or merger of the Borrower in which the
Borrower is not the

 

4



--------------------------------------------------------------------------------

continuing or surviving corporation, or pursuant to which shares of the
Borrower’s common stock would be converted into cash, securities or other
property, other than a merger of the Borrower in which no Borrower shareholder’s
ownership percentage in the surviving corporation immediately after the merger
is less than such shareholder’s ownership percentage in the Borrower immediately
prior to such merger by ten percent (10%) or more, or (ii) any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all, or substantially all, of the assets of the Borrower;
(b) the shareholders of the Borrower approve any plan or proposal for the
liquidation or dissolution of the Borrower; (c) any “person” or “group” as such
terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), is or becomes, directly or indirectly,
the “beneficial owner,” as defined in Rule 13d-3 under the Exchange Act, of
securities of the Borrower that represent 51% or more of the combined voting
power of the Borrower’s then outstanding securities; or (d) a majority of the
members of the Borrower’s Board of Directors are persons who are then serving on
the Board of Directors without having been elected by the Board of Directors or
having been nominated by the Borrower for election by its shareholders.

Change in Law means the occurrence, after the date of this Agreement, of any of
the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

Closing Date means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

Code means the Internal Revenue Code of 1986, as amended and any successor
statute of similar import, together with the regulations thereunder, as amended,
reformed or otherwise modified and in effect from time to time. References to
sections of the Code shall be construed to also refer to successor sections.

Commitment means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01 in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

Compliance Certificate means a certificate substantially in the form of Exhibit
C but with such changes as the Administrative Agent may from time to time
request for purposes of monitoring the Borrower’s compliance herewith.

Consolidated Debt means the consolidated Debt of the Borrower and its
consolidated Subsidiaries, including without limitation the principal amount of
the Loans.

Contingent Liability means any agreement, undertaking or arrangement by which
any Person (outside the ordinary course of business) guarantees, endorses, acts
as surety for or

 

5



--------------------------------------------------------------------------------

otherwise becomes or is contingently liable for (by direct or indirect
agreement, contingent or otherwise, to provide funds for payment by, to supply
funds to, or otherwise to invest in, a debtor, or otherwise to assure a creditor
against loss) the debt, obligation or other liability of any other Person (other
than by endorsements of instruments in the course of collection), or for the
payment of dividends or other distributions upon the shares of any other Person
or undertakes or agrees (contingently or otherwise) to purchase, repurchase, or
otherwise acquire or become responsible for any Debt, obligation or liability or
any security therefor, or to provide funds for the payment or discharge thereof
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise), or to maintain solvency, assets, level of income, or other
financial condition of any other Person, or to make payment or transfer property
to any other Person other than for fair value received; provided, however, that
obligations of each of the Insurance Subsidiaries under insurance policies,
annuities, or surety contracts issued by it or to which it is a party,
reinsurance treaties, certificates or other agreements of each of the Insurance
Subsidiaries which are entered into in the ordinary course of business
(including security posted by each of the Insurance Subsidiaries in the ordinary
course of its business to secure obligations thereunder) shall not be deemed to
be Contingent Liabilities of such Insurance Subsidiary or the Borrower for the
purposes of this Agreement. The amount of any Person’s obligation under any
Contingent Liability shall (subject to any limitation set forth therein) be
deemed to be the outstanding principal amount (or maximum permitted principal
amount, if larger) of the debt, obligation or other liability guaranteed or
supported thereby.

Contractual Obligation means, relative to any Person, any obligation, commitment
or undertaking under any agreement or other instrument to which such Person is a
party or by which it or any of its property is bound or subject.

Controlled Group means the Borrower and any corporation, trade or business that
is, along with the Borrower, a member of a controlled group of corporations or a
controlled group of trades or businesses as described in sections 414(b) and
414(c), respectively, of the Code or in section 4001 of ERISA.

Debt means, with respect to any Person, at any date, without duplication,
(a) all obligations of such Person for borrowed money or in respect of loans or
advances; (b) all obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments; (c) all obligations in respect of letters of
credit which have been drawn but not reimbursed by the Person for whose account
such letter of credit was issued, and bankers’ acceptances issued for the
account of such Person; (d) all obligations in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person; (e) all Hedging Obligations of such
Person; (f) whether or not so included as liabilities in accordance with GAAP,
all obligations of such Person to pay the deferred purchase price of property or
services; (g) Debt of such Person secured by a Lien on property owned or being
purchased by such Person (including Debt arising under conditional sales or
other title retention agreements) whether or not such Debt is limited in
recourse; (h) any Debt of another Person secured by a Lien on any assets of such
first Person, whether or not such Debt is assumed by such first Person; (i) any
Debt of a partnership in which such Person is a general partner; and (j) all
Contingent Liabilities of such Person whether or not in connection with the
foregoing. The amount of any net obligation under any Hedging Obligation on any
date shall be deemed to be the Swap Termination Value thereof as of such date.
The amount of any

 

6



--------------------------------------------------------------------------------

capital lease or Synthetic Lease Obligation as of any date shall be deemed to be
the amount of Attributable Indebtedness in respect thereof as of such date.

Debt Rating has the meaning specified in the definition of “Applicable Rate.”

Debtor Relief Laws means the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

Default means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

Default Rate means an interest rate equal to (a) the Base Rate plus (b) 3% per
annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 3% per annum.

Defaulting Lender means any Lender that (a) has failed to fund any portion of
the Loans required to be funded by it hereunder within one Business Day of the
date required to be funded by it hereunder unless such failure has been cured,
(b) has otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within one Business
Day of the date when due, unless the subject of a good faith dispute or unless
such failure has been cured, or (c) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding.

Department has the meaning specified in Section 5.02(a).

Dollar(s) and the sign “$” means lawful money of the United States of America.

Eligible Assignee means (a) Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, and (ii) unless an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.

ERISA means the Employee Retirement Income Security Act of 1974, as amended, and
any successor statute of similar import, together with the regulations
promulgated thereunder and under the Code, in each case as in effect from time
to time. References to sections of ERISA also refer to successor sections.

Eurodollar Base Rate has the meaning specified in the definition of Eurodollar
Rate.

 

7



--------------------------------------------------------------------------------

Eurodollar Rate means for any Interest Period with respect to any Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

 

Eurodollar Rate =   

Eurodollar Base Rate

        1.00 – Eurodollar Reserve Percentage     

Where,

Eurodollar Base Rate means, for such Interest Period, the rate per annum equal
to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurodollar Base Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

Eurodollar Reserve Percentage means, for any day during any Interest Period, the
reserve percentage (expressed as a decimal, carried out to five decimal places)
in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.

Eurodollar Rate Loan means a Loan that bears interest at a rate based on the
Eurodollar Rate.

Excluded Taxes means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located
and (c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section

 

8



--------------------------------------------------------------------------------

10.13), any withholding tax that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party hereto (or designates a
new Lending Office) or is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 3.01(a).

Executive Officer means, as to any Person, the president, the chief financial
officer, the chief executive officer, the senior vice president-finance, the
general counsel, the treasurer or the secretary.

Existing Credit Agreement has the meaning specified in the Recitals.

Federal Funds Rate means, for any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Administrative Agent.

Fee Letter means the letter agreement, dated October 19, 2006, among the
Borrower, the Administrative Agent and the Arranger.

Fiscal Quarter means any quarter of a Fiscal Year.

Fiscal Year means any period of twelve consecutive calendar months ending on the
last day of December.

Foreign Lender means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

FRB means the Board of Governors of the Federal Reserve System of the United
States.

Fund means any Person (other than a natural person) that is (or will be) engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

GAAP means generally accepted accounting principles in the United States of
America as in effect from time to time.

 

9



--------------------------------------------------------------------------------

Governmental Authority means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

Hedging Obligations means, with respect to any Person, the net liability of such
Person under Swap Contracts.

Indemnified Taxes means Taxes other than Excluded Taxes.

Indemnitees has the meaning specified in Section 10.04(b).

Information has the meaning specified in Section 10.07.

Insurance Code means, with respect to any Insurance Subsidiary, the Insurance
Code of such Insurance Subsidiary’s state of domicile and any successor statute
of similar import, together with the regulations thereunder, as amended or
otherwise modified and in effect from time to time. References to sections of
the Insurance Code shall be construed to also refer to successor sections.

Insurance Policies means policies purchased from insurance companies by any of
the Borrower or its Subsidiaries, for its own account to insure against its own
liability and property loss (including, without limitation, casualty, liability
and workers’ compensation insurance), other than Reinsurance Agreements and
Surplus Relief Reinsurance Agreements.

Insurance Subsidiary means any Life Subsidiary or any P/C Subsidiary.

Interest Payment Date means, (a) as to any Eurodollar Rate Loan, the last day of
each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the last Business Day of each March, June, September and
December and the Maturity Date.

Interest Period means as to each Eurodollar Rate Loan, the period commencing on
the date such Eurodollar Rate Loan is disbursed or (in the case of any
Eurodollar Rate Loan) converted to or continued as a Eurodollar Rate Loan and
ending on the date one, two, three or six months thereafter, as selected by the
Borrower in its Loan Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(ii) any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

10



--------------------------------------------------------------------------------

(iii) no Interest Period shall extend beyond the Maturity Date.

Laws means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

Lease Obligations means, at any date, the rental commitments of any person under
leases for real and/or personal property (including taxes, insurance,
maintenance and similar expenses which any Person is obligated to pay under the
terms of said leases) on such date, whether or not such obligations are
reflected as liabilities or commitments on a balance sheet of such Person or in
the notes thereto, excluding, however, obligations under Capitalized Leases.

Lenders has the meaning specified in the Preamble.

Lending Office means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

License(s) has the meaning specified in Section 5.11.

Lien means, when used with respect to any Person, any interest in any real or
personal property, asset or other right held, owned or being purchased or
acquired by such Person for its own use, consumption or enjoyment which secures
payment or performance of any obligation and shall include any mortgage, lien,
pledge, encumbrance, charge, retained title of a conditional vendor or lessor,
or other security agreement, mortgage, deed of trust, chattel mortgage,
assignment, pledge, retention of title, financing or similar statement or
notice, or other encumbrance arising as a matter of law, judicial process or
otherwise.

Life Subsidiary means any Subsidiary of the Borrower that is engaged in the
business of providing life insurance and/or annuities, and related services.

Loan has the meaning specified in Section 2.01.

Loan Documents means this Agreement, any Note and the Fee Letter.

Loan Notice means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

Material Adverse Effect means, relative to any occurrence of whatever nature
(including any adverse determination in any litigation, arbitration, or
governmental investigation or proceeding), a materially adverse effect on:

 

11



--------------------------------------------------------------------------------

(a) the assets, business, financial condition, operations or prospects of the
Borrower or any Subsidiary; or

(b) the ability of the Borrower or any Subsidiary to perform any of its payment
or other material obligations under any of the Loan Documents.

Material Insurance Subsidiary means, at any time, an Insurance Subsidiary having
(on a consolidated basis with its Subsidiaries) at such time either (a) gross
revenues for the most recent four Fiscal Quarter period in excess of 5% of the
gross revenues of the Borrower and its Subsidiaries for such Four Fiscal Quarter
period or (b) total assets, as of the last day of the preceding Fiscal Quarter,
having a net book value in excess of 5% of the total assets of the Borrower and
its Subsidiaries as of such day, in each case, based upon the Borrower’s most
recent annual or quarterly financial statements delivered to the Administrative
Agent under Section 6.01.

Maturity Date means December 19, 2011; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

Minimum Net Worth has the meaning specified in Section 7.03.

Moody’s means Moody’s Investors Service, Inc. and any successor thereto.

Multiemployer Plan means a “multiemployer plan” as defined in section 4001(a)(3)
of ERISA, and to which the Borrower or any of the Subsidiaries is making, or is
obligated to make, contributions, or has made, or has been obligated to make,
contributions.

NAIC means the National Association of Insurance Commissioners, or any successor
thereto.

Net Worth means the consolidated net worth, calculated in accordance with GAAP,
of the Borrower and its consolidated Subsidiaries, excluding unrealized gains
and losses as calculated in accordance with FASB 115.

Note means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

Obligations means all obligations and liabilities of the Borrower and its
Subsidiaries to the Administrative Agent or any of the Lenders, howsoever
created, arising or evidenced, whether direct or indirect, absolute or
contingent, primary or secondary, joint or several, recourse or nonrecourse or
now or hereafter existing or due or to become due, whether for principal,
interest, fees, expenses, lease obligations, claims, indemnities or otherwise,
under or in connection with this Agreement or any other Loan Document and
including any Hedging Obligations to the Administrative Agent or any of the
Lenders.

Ordinary Course Litigation has the meaning specified in Section 5.04.

 

12



--------------------------------------------------------------------------------

Other Taxes means all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made hereunder or under any other Loan Document or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Loan Document.

Outstanding Amount means the aggregate outstanding principal amount of all Loans
after giving effect to any borrowings and prepayments or repayments of Loans
occurring on such date.

Participant has the meaning specified in Section 10.06(d).

PBGC means the Pension Benefit Guaranty Corporation or any entity succeeding to
any or all of its functions.

P/C Subsidiary means any Subsidiary of the Borrower that is engaged in the
business of providing property and casualty insurance and related services.

Person means any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.

Plan means any “employee pension benefit plan,” as such term is defined in
ERISA, which is subject to Title IV of ERISA (other than a “Multiemployer
Plan”), and as to which any entity in the Controlled Group has or may have any
liability, including any liability by reason of having been a substantial
employer within the meaning of section 4063 of ERISA for any time within the
preceding five years or by reason of being deemed to be a contributing sponsor
under section 4069 of ERISA.

Platform has the meaning specified in Section 6.01.

Quarterly Statement means the quarterly financial statement of any Insurance
Subsidiary as required to be filed with the insurance commissioner (or similar
authority) of such Insurance Subsidiary’s state of domicile, together with all
exhibits or schedules filed therewith, prepared in conformity with SAP.

Register has the meaning specified in Section 10.06(c).

Reinsurance Agreements means any agreement, contract, treaty, certificate or
other arrangement (other than a Surplus Relief Reinsurance Agreement) whereby
any Insurance Subsidiary agrees to transfer or cede to another insurer all or
part of the liability assumed by such Insurance Subsidiary under a policy or
policies of insurance reinsured by such Insurance Subsidiary.

Related Parties means, with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents and advisors of such Person
and of such Person’s Affiliates.

 

13



--------------------------------------------------------------------------------

Required Lenders means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans has been terminated pursuant to Section 8.02, Lenders holding in the
aggregate more than 50% of the Total Outstandings; provided that the Commitment
of, and the portion of the Total Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

Requirement of Law for any Person means the corporate charter and by-laws or
other organizational or governing documents of such Person, and any law, treaty,
rule, ordinance or regulation or determination of an arbitrator or a court or
other governmental authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

Responsible Officer means the chief executive officer, president, chief
financial officer, senior vice president-finance or treasurer of the Borrower.
Any document delivered hereunder that is signed by a Responsible Officer of the
Borrower shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of the Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
the Borrower.

SAP means, as to each Insurance Subsidiary, the statutory accounting practices
prescribed or permitted by the insurance commissioner (or other similar
authority) in such Insurance Subsidiary’s state of domicile for the preparation
of Annual Statements and other financial reports by insurance corporations of
the same type as such Insurance Subsidiary.

S&P means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

Statutory Financial Statements has the meaning specified in Section 6.02.

Statutory Liabilities means, as to any Person, as of any date, with respect to
(a) any Life Subsidiary, the amount reported on page 3, line 28, column 1 of its
Annual Statement, and (b) any P/C Subsidiary, the amount reported on page 3,
line 26, column 1 of its Annual Statement; or an amount determined in a
consistent manner for any date other than one as of which an Annual Statement is
prepared.

Surplus Relief Reinsurance Agreements means any agreement whereby any Insurance
Subsidiary assumes or cedes business under a reinsurance agreement that would be
considered a “financing-type” reinsurance agreement and (a) with respect to any
P/C Subsidiary, which is entered into solely for the purpose of affecting the
income statement of such P/C Subsidiary as the same may be amended from time to
time, and (b) with respect to any Life Subsidiary, as determined in the Fourth
Edition of the AICPA Audit Guide for Stock Life Insurance Companies on pp. 91-92
thereof as the same may be amended from time to time.

Swap Contract means (a) any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or

 

14



--------------------------------------------------------------------------------

bond index swaps or options or forward bond or forward bond price or forward
bond index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

Swap Termination Value means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

Synthetic Lease Obligation means the monetary obligation of a Person under (a) a
so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

Taxes means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

Total Outstandings means the aggregate Outstanding Amount of all Loans.

Type means with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

2005 Annual Statement has the meaning specified in Section 5.02(b).

2006 Quarterly Statement has the meaning specified in Section 5.02(b).

SECTION 1.02 Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall have such meanings when used in the Schedules hereto, the Loan Documents,
the Exhibits and any other communications delivered from time to time in
connection with this Agreement.

 

15



--------------------------------------------------------------------------------

SECTION 1.03 Cross References; Headings. The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement or in any of
the Loan Documents shall refer to this Agreement or such Loan Document as a
whole and not to any particular provision of this Agreement or such Loan
Document. Section, Schedule and Exhibit references contained in this Agreement
are references to Sections, Schedules and Exhibits in or to this Agreement
unless otherwise specified. Any reference in any Section or definition to any
clause is, unless otherwise specified, to such clause of such Section or
definition. The various headings in this Agreement and the Loan Documents are
inserted for convenience only and shall not affect the meaning or interpretation
of this Agreement or such Loan Document or any provision hereof or thereof.

SECTION 1.04 Other Definitional Provisions. Unless otherwise defined or the
context otherwise requires, all financial and accounting terms used herein or in
any of the Loan Documents or any certificate or other document made or delivered
pursuant hereto shall be defined in accordance with GAAP or SAP, as the context
may require. When used in this Agreement, the term “financial statements” shall
include the notes and schedules thereto. In addition, when used herein, the
terms “best knowledge of” or “to the best knowledge of” any Person shall mean
matters within the actual knowledge of such Person (or an Executive Officer or
general partner of such Person) or which should have been known by such Person
after reasonable inquiry.

SECTION 1.05 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

SECTION 1.06 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

ARTICLE II

THE COMMITMENTS AND LOANS

SECTION 2.01 Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Loan”) to the Borrower
from time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided, however, that after giving effect to any
Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Loans of any
Lender shall not exceed such Lender’s Commitment. Within the limits of each
Lender’s Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.01, prepay under Section 2.06, and
reborrow under this Section 2.01. Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.

 

16



--------------------------------------------------------------------------------

SECTION 2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of
any Borrowing of Base Rate Loans. Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower. Each Borrowing of, conversion
to or continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Each Borrowing
of or conversion to Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof. Each Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto. If
the Borrower fails to specify a Type of Loan in a Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans described in the preceding
subsection. Each Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 4.02 (and, if such Borrowing is the initial Loan, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of the Administrative Agent with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan.

 

17



--------------------------------------------------------------------------------

During the existence of a Default, no Loans may be requested as, converted to or
continued as Eurodollar Rate Loans without the consent of the Required Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than five Interest Periods in effect with respect to Loans.

SECTION 2.03 Prepayments.

(a) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (A) two Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (B) on the date of prepayment of Base
Rate Loans; (ii) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof; and
(iii) any prepayment of Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof or, in each case, if
less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Type(s) of Loans to
be prepaid. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Each such prepayment shall be applied to the Loans of the Lenders
in accordance with their respective Applicable Percentages.

(b) If for any reason the Total Outstandings at any time exceed the Aggregate
Commitments then in effect, the Borrower shall immediately prepay Loans in an
aggregate amount equal to such excess.

SECTION 2.04 Termination or Reduction of Commitments. The Borrower may, upon
notice to the Administrative Agent, terminate the Aggregate Commitments, or from
time to time permanently reduce the Aggregate Commitments; provided that (i) any
such notice shall be received by the Administrative Agent not later than 11:00
a.m. five Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $10,000,000 or any
whole multiple of $1,000,000 in excess thereof, and (iii) the Borrower shall not
terminate or reduce the Aggregate Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Outstandings would exceed
the Aggregate

 

18



--------------------------------------------------------------------------------

Commitments. The Administrative Agent will promptly notify the Lenders of any
such notice of termination or reduction of the Aggregate Commitments. Any
reduction of the Aggregate Commitments shall be applied to the Commitment of
each Lender according to its Applicable Percentage. All fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.

SECTION 2.05 Repayment of Loans. The Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of Loans outstanding on such date.

SECTION 2.06 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

SECTION 2.07 Fees.

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee

 

19



--------------------------------------------------------------------------------

equal to the Applicable Rate times the actual daily amount by which the
Aggregate Commitments exceed the Outstanding Amount of Loans. The commitment fee
shall accrue at all times during the Availability Period, including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the Maturity Date. The commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

(b) Existing Credit Agreement. The Borrower shall pay to the Administrative
Agent for the account of the lenders under the Existing Credit Agreement all
accrued and unpaid commitment fees on the Closing Date.

(c) Other Fees. (i) The Borrower shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

The Borrower shall pay to the Lenders such fees as shall have been separately
agreed upon in writing in the amounts and at the times so specified. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

SECTION 2.08 Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by Bank of America’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.10(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

SECTION 2.09 Evidence of Debt. The Loans made by each Lender shall be evidenced
by one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Loans made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall

 

20



--------------------------------------------------------------------------------

execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

SECTION 2.10 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the

 

21



--------------------------------------------------------------------------------

Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Loan set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

SECTION 2.11 Sharing of Payments by Lender. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Loans made by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
and accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at

 

22



--------------------------------------------------------------------------------

face value) participations in the Loans, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

SECTION 3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions
and (iii) the Borrower shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after demand therefor, for
the full amount

 

23



--------------------------------------------------------------------------------

of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by the Administrative Agent or such Lender, as the case may be,
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the

 

24



--------------------------------------------------------------------------------

meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

(f) Treatment of Certain Refunds. If the Administrative Agent or any Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent
or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.

SECTION 3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, any obligation of such Lender
to make or continue Eurodollar Rate Loans or to convert Base Rate Loans to
Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.

SECTION 3.03 Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar

 

25



--------------------------------------------------------------------------------

Rate Loan, (b) adequate and reasonable means do not exist for determining the
Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan, or (c) the Eurodollar Base Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

SECTION 3.04 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate);

(ii) subject any Lender to any tax of any kind whatsoever with respect to this
Agreement or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 3.01 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender); or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender, the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to

 

26



--------------------------------------------------------------------------------

time the Borrower will pay to such Lender such additional amount or amounts as
will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
specified in subsection (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

(e) Payment for Credits. If the Borrower is required to pay any Lender for any
increased costs or any reduction of any rate of return, and if any Lender, in
good faith, determines that it has received or been granted a credit against or
relief or remission for or repayment of any tax paid or payable by it, it shall,
to the extent that it could do so without prejudice to the retention of the
amount of such credit, relief, remission or repayment, pay to the borrower such
amount as any Lender shall, in good faith, have determined to be attributable to
such payment by the Borrower.

SECTION 3.05 Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate

 

27



--------------------------------------------------------------------------------

the deposits from which such funds were obtained. The Borrower shall also pay
any customary administrative fees charged by such Lender in connection with the
foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.

SECTION 3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.

SECTION 3.07 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

ARTICLE IV

CONDITIONS PRECEDENT TO LOANS

SECTION 4.01 Conditions of Initial Loan. The amendment and restatement of the
Existing Credit Agreement and the obligation of each Lender to make its initial
Loan hereunder is subject to satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Administrative Agent and each of the Lenders:

 

28



--------------------------------------------------------------------------------

(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers as the Administrative Agent
may require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is duly organized or formed,
and that the Borrower is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

(v) a favorable opinion of the general counsel of the Borrower, addressed to the
Administrative Agent and each Lender, as to the matters set forth in Exhibit D
and such other matters concerning the Borrower and the Loan Documents as the
Required Lenders may reasonably request;

(vi) a certificate of a Responsible Officer either (A) attaching copies of all
consents, licenses and approvals required in connection with the execution,
delivery and performance by the Borrower and the validity against the Borrower
of the Loan Documents, and such consents, licenses and approvals shall be in
full force and effect, or (B) stating that no such consents, licenses or
approvals are so required;

(vii) a certificate signed by a Responsible Officer certifying (A) that the
conditions specified in Sections 4.02(a) and (b) have been satisfied, (B) that
there has been no event or circumstance since the date of the Audited Financial
Statements that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect, and (C) the current
Debt Ratings; and

(viii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent or the Required Lenders reasonably may require.

(b) Any fees required to be paid on or before the Closing Date shall have been
paid.

 

29



--------------------------------------------------------------------------------

(c) The amounts outstanding under the Existing Credit Agreement shall have been
paid.

(d) Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent).

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

SECTION 4.02 Conditions to All Loans. The obligation of each Lender to honor any
Loan Notice (other than a Loan Notice requesting only a conversion of Loans to
the other Type, or a continuation of Eurodollar Rate Loans) is subject to the
following conditions precedent:

(a) The representations and warranties of the Borrower contained in Article V or
any other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall be true and correct on
and as of the date of such Loan, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date, and except that for purposes of
this Section 4.02, the representations and warranties contained in subsection
(a) of Section 5.02 and subsections (a) and (b) of Section 5.03 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (c),
(a) and (b), respectively, of Section 6.01.

(b) No Default shall exist, or would result from such proposed Loan or from the
application of the proceeds thereof.

(c) The Administrative Agent shall have received a Loan Notice in accordance
with the requirements hereof.

(d) Each Loan Notice (other than a Loan Notice requesting only a conversion of
Loans to the other Type or a continuation of Eurodollar Rate Loans) submitted by
the Borrower shall be deemed to be a representation and warranty that the
conditions specified in Sections 4.02(a) and (b) have been satisfied on and as
of the date of the applicable Loan.

 

30



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

To induce the Lenders to enter into this Agreement and to make Loans hereunder,
the Borrower represents and warrants to each Lender that:

SECTION 5.01 Due Organization, Authorization, Etc. Each of the Borrower and each
Subsidiary (a) is a corporation duly organized, validly existing and in good
standing under the laws of its state of incorporation, (b) is duly qualified to
do business and in good standing in each jurisdiction where, because of the
nature of its activities or properties, such qualification is required, which
jurisdictions are set forth with respect to the Borrower and each Subsidiary on
Schedule 5.01, (c) has the requisite corporate power and authority and the right
to own and operate its properties, to lease the property it operates under
lease, and to conduct its business as now and proposed to be conducted, and
(d) has obtained all material licenses, permits, consents or approvals from or
by, and has made all filings with, and given all notices to, all Governmental
Authorities having jurisdiction, to the extent required for such ownership,
operation and conduct (including, without limitation, the consummation of the
transactions contemplated by this Agreement) as to each of the foregoing except
where the failure to do so would not have a Material Adverse Effect on the
Borrower, or on the Borrower and its Subsidiaries taken as a whole. The
execution, delivery and performance by the Borrower of this Agreement and the
consummation of the transactions contemplated hereby and thereby are within its
corporate powers, have been duly authorized by all necessary corporate action
(including, without limitation, shareholder approval, if required) and do not
contravene or conflict with the Borrower’s articles of incorporation or bylaws.
Each of the Borrower and its Subsidiaries has received all material governmental
and other consents and approvals (if any shall be required) necessary for such
execution, delivery and performance, and such execution, delivery and
performance do not and will not contravene or conflict with, or create a Lien or
right of termination or acceleration under, any Requirement of Law or
Contractual Obligation binding upon the Borrower or such Subsidiaries. This
Agreement and each of the Loan Documents is (or when executed and delivered will
be) the legal, valid, and binding obligation of the Borrower enforceable against
the Borrower in accordance with its respective terms; provided that the Borrower
assumes for purposes of this Section 5.01 that this Agreement and the other Loan
Documents have been validly executed and delivered by each of the parties
thereto other than the Borrower.

SECTION 5.02 Statutory Financial Statements. (a) The Annual Statement of each of
the Insurance Subsidiaries (including, without limitation, the provisions made
therein for investments and the valuation thereof, reserves, policy and contract
claims and Statutory Liabilities) as filed with the appropriate Governmental
Authority of its state of domicile (the “Department”) and delivered to each
Lender prior to the execution and delivery of this Agreement, as of and for the
2005 Fiscal Year and as of and for the Fiscal Quarter ended September 30, 2006
(collectively, the “Statutory Financial Statements”), have been prepared in
accordance with SAP applied on a consistent basis (except as noted therein).
Each such Statutory Financial Statement was in material compliance with
applicable law when filed. The Statutory Financial Statements fairly present the
financial position, the results of operations,

 

31



--------------------------------------------------------------------------------

changes in equity and changes in financial position of each such Insurance
Subsidiary as of and for the respective dates and periods indicated therein in
accordance with SAP applied on a consistent basis, except as set forth in the
notes thereto or on Schedule 5.02(a). Except for liabilities and obligations,
including, without limitation, reserves, policy and contract claims and
Statutory Liabilities (all of which have been computed in accordance with SAP),
disclosed or provided for in the Statutory Financial Statements, the Insurance
Subsidiaries did not have, as of the respective dates of each of such financial
statements, any material liabilities or obligations (whether absolute or
contingent and whether due or to become due) which, in conformity with SAP,
applied on a consistent basis, would have been required to be or should be
disclosed or provided for in such financial statements. All books of account of
each of the Insurance Subsidiaries fully and fairly disclose all of the
transactions, properties, assets, investments, liabilities and obligations of
such Insurance Subsidiary and all of such books of account are in the possession
of each such Insurance Subsidiary and are true, correct and complete in all
material respects.

(b) The investments of Insurance Subsidiaries reflected in the Annual Statements
filed with the respective Departments with respect to the 2005 Fiscal Year (the
“2005Annual Statement”) and the September 30, 2006 Quarterly Statement (the
“2006 Quarterly Statement”) comply in all material respects with all applicable
requirements of the Department with respect to each such Insurance Subsidiary as
well as those of any other applicable jurisdiction relating to investments in
respect of which it may invest its funds.

(c) The provisions made by each Insurance Subsidiary in its 2005 Annual
Statement and in its 2006 Quarterly Statement for reserves, policy and contract
claims and Statutory Liabilities are in compliance in all material respects with
the requirements of the applicable Department as well as those of any other
applicable jurisdiction, and have been computed in accordance with SAP.

(d) Marketable securities and short term investments reflected in the 2005
Annual Statement and in the 2006 Quarterly Statement of each Insurance
Subsidiary are valued at cost, amortized cost or market value, as required by
applicable law.

(e) There has been no event or occurrence which has had or could reasonably be
expected to have a Material Adverse Effect on the Borrower, or on the Borrower
and its Subsidiaries taken as a whole, since December 31, 2005.

SECTION 5.03 GAAP Financial Statements.

(a) The Borrower has furnished to the Administrative Agent and each of the
Lenders (i) a copy of the unaudited consolidated balance sheets of the Borrower
and its Subsidiaries, and the balance sheet of the Borrower on an unconsolidated
basis as of September 30, 2006 and the related consolidated statements of income
and cash flows for that portion of the Fiscal Year ending as of the close of
September 30, 2006 and (ii) a copy of the unaudited consolidated statement of
income of the Borrower and its Subsidiaries, and the statement of income of the
Borrower on an unconsolidated basis, for September 30, 2006, all prepared in
accordance with GAAP (subject to normal year-end adjustments and except that

 

32



--------------------------------------------------------------------------------

footnote and schedule disclosures are abbreviated) which financial statements
are complete and correct and present fairly in accordance with GAAP (subject to
normal year-end adjustments) consolidated or unconsolidated, as the case may be
results of operations and cash flows of the Borrower as of September 30, 2006
and the period then ended.

(b) The Borrower has provided to the Administrative Agent and each of the
Lenders a copy of the annual audited consolidated financial statements of the
Borrower and its Subsidiaries, consisting of consolidated balance sheets and
consolidated statements of income and retained earnings and cash flows, setting
forth in comparative form in each case the consolidated figures for the year
ended December 31, 2005, which financial statements have been prepared in
accordance with GAAP and certified without material qualification by KPMG LLP.
Such financial statements are complete and correct and present fairly in
accordance with GAAP the consolidated financial position and the consolidated
results of operations and cash flows of the Borrower and its Subsidiaries as at
the end of such year and for the period then ended.

(c) With respect to any representation and warranty which is deemed to be made
after the date hereof by the Borrower, the balance sheet and statements of
operations, of shareholders’ equity and of cash flow, which as of such date
shall most recently have been furnished by or on behalf of the Borrower to each
Lender for the purposes of or in connection with this Agreement or any
transaction contemplated hereby, shall have been prepared in accordance with
GAAP consistently applied (except as disclosed therein), and shall present
fairly the consolidated financial condition of the corporations covered thereby
as at the dates thereof for the periods then ended, subject, in the case of
quarterly financial statements, to normal year-end audit adjustments.

SECTION 5.04 Litigation and Contingent Liabilities. Except as set forth
(including estimates of the dollar amounts involved) in Schedule 5.04 hereto and
(b) except for claims which are covered by Insurance Policies, coverage for
which has not been denied in writing, or which relate to insurance policies or
surety contracts issued by the Borrower or to which it is a party, reinsurance
treaties, reinsurance certificates, or any other such agreements entered into by
the Borrower in the ordinary course of business (referred to herein as “Ordinary
Course Litigation”), no claim, litigation (including, without limitation,
derivative actions), arbitration, governmental investigation or proceeding or
inquiry is pending or threatened against the Borrower or any of its Subsidiaries
(i) which would, if adversely determined, have a Material Adverse Effect on the
Borrower, or on the Borrower and its Subsidiaries taken as a whole or (ii) which
relates to any of the transactions contemplated hereby, and there is no basis
known to the Borrower for any of the foregoing. Other than any liability
incident to such claims, litigation or proceedings, the Borrower has no material
Contingent Liabilities not provided for or referred to in the financial
statements delivered pursuant to Section 5.03.

SECTION 5.05 Investment Company Act. Other than Horace Mann Investors, Inc.,
neither the Borrower nor any of its Subsidiaries is an “investment company” or a
company “controlled by an investment company,” within the meaning of the
Investment Company Act of 1940, as amended.

 

33



--------------------------------------------------------------------------------

SECTION 5.06 Regulations T, U and X. Neither the Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
margin stock. None of the Borrower, any of its Subsidiaries or any Person acting
on their behalf has taken or will take action to cause the execution, delivery
or performance of this Agreement or the Note, the making or existence of the
Loans or the use of proceeds of the Loans to violate Regulations T, U or X of
the FRB.

SECTION 5.07 Proceeds. The proceeds of the Loans will be used for general
corporate purposes. None of such proceeds will be used in violation of
applicable law, and none of such proceeds will be used, directly or indirectly,
for the purpose, whether immediate, incidental or ultimate, of buying or
carrying any margin stock as defined in Regulation U of the FRB.

SECTION 5.08 Insurance. The Borrower and its Subsidiaries maintain Insurance
Policies to such extent and against such hazards and liabilities as is required
by law or customarily maintained by prudent companies similarly situated.

SECTION 5.09 Accuracy of Information. All factual written information furnished
heretofore or contemporaneously herewith by or on behalf of the Borrower or any
of its Subsidiaries to the Administrative Agent or the Lenders for purposes of
or in connection with this Agreement or any of the transactions contemplated
hereby, as supplemented to the date hereof, is and all other such factual
written information hereafter furnished by or on behalf of the Borrower or any
of its Subsidiaries to the Administrative Agent or the Lenders will be, true and
accurate in every material respect on the date as of which such information is
dated or certified and not incomplete by omitting to state any material fact
necessary to make such information not misleading.

SECTION 5.10 Subsidiaries. Schedule 5.10 contains a complete list of the
Borrower’s Subsidiaries.

SECTION 5.11 Insurance Licenses. Except as set forth on Schedule 5.11, to the
best of the Borrower’s knowledge, no license (including, without limitation,
licenses or certificates of authority from applicable insurance departments),
permits or authorizations to transact insurance and reinsurance business
(collectively, the “Licenses”) is the subject of a proceeding for suspension or
revocation or any similar proceedings, there is no sustainable basis for such a
suspension or revocation, and no such suspension or revocation is threatened by
any state insurance department.

SECTION 5.12 Taxes. The Borrower and each of its Subsidiaries has filed all
material tax returns that are required to be filed by it, and has paid or
provided adequate reserves for the payment of all material taxes, including,
without limitation, all payroll taxes and federal and state withholding taxes,
and all assessments payable by it that have become due, other than those that
are not yet delinquent or that are disclosed on Schedule 5.12 and are being
contested in good faith by appropriate proceedings and with respect to which
reserves have been established, and are being maintained, in accordance with
GAAP. Except as set forth in Schedule 5.12, there is no ongoing audit or, to the
Borrower’s knowledge, other governmental investigation of the tax

 

34



--------------------------------------------------------------------------------

liability of the Borrower or any of its Subsidiaries and there is no unresolved
claim by a taxing authority concerning the Borrower’s or any such Subsidiary’s
tax liability, for any period for which returns have been filed or were due. As
used in this Section 5.12, the term “taxes” includes all taxes of any nature
whatsoever and however denominated, including, without limitation, excise,
import, governmental fees, duties and all other charges, as well as additions to
tax, penalties and interest thereon, imposed by any government or
instrumentality, whether federal, state, local, foreign or other.

SECTION 5.13 Compliance with Laws. Neither the Borrower nor any of its
Subsidiaries is in violation of any law, ordinance, rule, regulation, order,
policy, guideline or other requirement of any Governmental Authority (including,
without limitation, ERISA or environmental laws), if the effect of such
violation could reasonably be expected to have a Material Adverse Effect on the
Borrower, or on the Borrower and its Subsidiaries taken as a whole and, to the
best of the Borrower’s knowledge, no such violation has been alleged and each of
the Borrower and its Subsidiaries (a) has filed in a timely manner all reports,
documents and other materials required to be filed by it with any Governmental
Authority, if such failure to so file could reasonably be expected to have a
Material Adverse Effect on the Borrower, or on the Borrower and its Subsidiaries
taken as a whole; and the information contained in each of such filings is true,
correct and complete in all material respects and (b) has retained all records
and documents required to be retained by it pursuant to any law, ordinance,
rule, regulation, order, policy, guideline or other requirement of any
Governmental Authority, if the failure to so retain such records and documents
could reasonably be expected to have a Material Adverse Effect on the Borrower,
or on the Borrower and its Subsidiaries taken as a whole.

SECTION 5.14 No Default. Neither the Borrower nor any Subsidiary is in default
under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

SECTION 5.15 Ownership of Property; Liens. Each of the Borrower and each
Subsidiary has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of the Borrower and its Subsidiaries is subject to
no Liens, other than Liens permitted by Section 7.08.

ARTICLE VI

COVENANTS

Until the Loans and all other Obligations are paid in full, and until the
Maturity Date, the Borrower agrees that, unless at any time the Required Lenders
shall otherwise expressly consent in writing, it will:

 

35



--------------------------------------------------------------------------------

SECTION 6.01 Reports, Certificates and Other Information. Furnish or cause to be
furnished to the Administrative Agent and the Lenders:

(a) GAAP Financial Statements:

(i) Within 50 days after the close of each of the first three Fiscal Quarters of
each Fiscal Year of the Borrower, a copy of its Form 10Q filed with the
Securities and Exchange Commission and accompanied by the certification of the
chief executive officer, chief financial officer or treasurer of the Borrower
that the financial statements set forth therein are complete and correct and
present fairly in accordance with GAAP (subject to normal year-end adjustments)
the consolidated, or unconsolidated, as the case may be, results of operations
and cash flows of the Borrower as at the end of such Fiscal Quarter and for the
period then ended.

(ii) Within 95 days after the close of each Fiscal Year, a copy of the annual
audited consolidated financial statements of the Borrower and its Subsidiaries,
consisting of consolidated balance sheets and consolidated statements of income
and retained earnings and cash flows, setting forth in comparative form in each
case the consolidated figures for the previous Fiscal Year, which financial
statements shall be prepared in accordance with GAAP, certified without material
qualification by the independent certified public accountants regularly retained
by the Borrower, or any other firm of independent certified public accountants
of recognized national standing selected by the Borrower and reasonably
acceptable to the Required Lenders that all such financial statements are
complete and correct and present fairly in accordance with GAAP the consolidated
financial position and the consolidated results of operations and cash flows of
the Borrower and its Subsidiaries as at the end of such year and for the period
then ended.

(b) Tax Returns. If requested by the Administrative Agent, copies of all
federal, state, local and foreign tax returns and reports in respect of income,
franchise or other taxes on or measured by income (excluding sales, use or like
taxes) filed by the Borrower or any of its Subsidiaries.

(c) SAP Financial Statements:

Within 5 days after the applicable regulatory filing date for each of its Fiscal
Quarters, but in any event within 50 days after the end of each of the first
three Fiscal Quarters of each Fiscal Year of each Insurance Subsidiary a copy of
the Quarterly Statement of such Insurance Subsidiary for such Fiscal Quarter,
all prepared in accordance with SAP and accompanied by the certification of the
chief financial officer or chief executive officer of each Insurance Subsidiary
that all such financial statements are complete and correct and present fairly
in accordance with SAP the financial position of such Insurance Subsidiary for
the periods then ended.

 

36



--------------------------------------------------------------------------------

(ii) Within 5 days after the applicable regulatory filing date for each of its
Fiscal Years, but in any event within 60 days after the end of each Fiscal Year
of each Insurance Subsidiary a copy of the Annual Statement of each Insurance
Subsidiary for such Fiscal Year prepared in accordance with SAP and accompanied
by the certification of the chief financial officer or chief executive officer
of each Insurance Subsidiary that such financial statement is complete and
correct and presents fairly in accordance with SAP the financial position of
such Insurance Subsidiary for the period then ended.

(iii) Within 5 days after the applicable regulatory filing date for each of its
Fiscal Years, but in any event within 95 days after the close of each Fiscal
Year of each Insurance Subsidiary a copy of each Insurance Subsidiary’s
“Statement of Actuarial Opinion” which is provided to the applicable Department
(or equivalent information should the Department no longer require such a
statement) as to the adequacy of loss reserves of such Insurance Subsidiary.
Such opinion shall be in the format prescribed by the applicable Insurance Code.

(d) Notice of Default, etc. Immediately after an Executive Officer of the
Borrower knows or has reason to know of the existence of any Default, or any
development or other information which would have a Material Adverse Effect on
the Borrower, or on the Borrower and its Subsidiaries taken as a whole,
telephonic notice specifying the nature of such Default or development or
information, including the anticipated effect thereof, which notice shall be
promptly confirmed in writing within two (2) Business Days.

(e) Other Information. The following certificates and other information related
to the Borrower:

(i) Promptly after completion of each such item but in no event later than the
first day of April of each Fiscal Year of the Borrower, a copy of the Borrower’s
(A) operating budget and (B) new business plans, if any, which are in the form
approved by the Board of Directors of the Borrower.

(ii) Within five (5) Business Days of receipt, a copy of any financial
examination reports by a Governmental Authority with respect to the Insurance
Subsidiaries relating to the insurance business of the Insurance Subsidiaries
(when, and if, prepared); provided, the Borrower shall only be required to
deliver any interim report hereunder at such time as Borrower has knowledge that
a final report will not be issued and delivered to the Administrative Agent
within 90 days of any such interim report.

(iii) Copies of all Insurance Holding Company System Act filings with
Governmental Authorities, with respect to any occurrence which might reasonably
be expected to have a Material Adverse Effect, by the Borrower or any Subsidiary
not later than five (5) Business Days after such filings are made, including,
without limitation, filings which seek approval of Governmental Authorities with
respect to transactions between the Borrower or such Subsidiary and its
Affiliates.

 

37



--------------------------------------------------------------------------------

(iv) Within five (5) Business Days of such notice, notice of actual suspension,
termination or revocation of any material License of the Insurance Subsidiaries
by any Governmental Authority or of receipt of notice from any Governmental
Authority notifying the Borrower of a hearing (which is not withdrawn within ten
(10) days) relating to such a suspension, termination or revocation, including
any request by a Governmental Authority which commits the Borrower to take, or
refrain from taking, any action or which otherwise materially and adversely
affects the authority of the Borrower to conduct its business.

(v) Within five (5) Business Days of such notice, notice of any pending or
threatened investigation or regulatory proceeding (other than routine periodic
investigations or reviews) by any Governmental Authority concerning the
business, practices or operations of the Borrower, including any agent or
managing general agent thereof.

(vi) Promptly upon any change in the Debt Rating, notice of such change.

(vii) Promptly, such additional financial and other information as the
Administrative Agent or any Lender may from time to time reasonably request.

(viii) Promptly, notice of any actual or, to the best of the Borrower’s
knowledge, proposed material changes in the Insurance Code governing the
investment or dividend practices of any Insurance Subsidiary.

(ix) Promptly upon effectiveness, notice of any change of accounting or
financial reporting practices.

(f) Compliance Certificates. Concurrently with the later to occur of delivery to
the Administrative Agent of the GAAP financial statements and delivery to the
Administrative Agent of the SAP financial statements under Sections 6.01(a) and
6.01(c), for each Fiscal Quarter and Fiscal Year of the Borrower, and at any
other time no later than thirty (30) Business Days following a written request
of the Administrative Agent, a duly completed Compliance Certificate, signed by
the chief financial officer or treasurer of the Borrower, containing, among
other things, a computation of, and showing compliance with, each of the
applicable financial ratios and restrictions contained in Sections 7.01 through
7.03, and to the effect that, to the best of such officer’s knowledge, as of
such date no Default has occurred and is continuing.

(g) Reports to SEC and to Shareholders. Promptly upon the filing or making
thereof (i) copies of each filing and report made by the Borrower or any of its
Subsidiaries with or to any securities exchange or the Securities and Exchange
Commission and (ii) of each communication from the Borrower to shareholders
generally; provided that only those items described in clauses (i) and (ii) of
this Section 6.01(g) which are material to the interest of the Lenders hereunder
shall be provided to the Administrative Agent and the Lenders hereunder.

(h) Notice of Litigation, License and ERISA Matters. Upon learning of the
occurrence of any of the following, written notice thereof, describing the same
and the steps

 

38



--------------------------------------------------------------------------------

being taken by the Borrower with respect thereto: (i) the institution of, or any
adverse determination in, any litigation, arbitration proceeding or governmental
proceeding (including any Internal Revenue Service or Department of Labor
proceeding with respect to any Plan or Welfare Plan) which could, if adversely
determined, be reasonably expected to have a Material Adverse Effect on the
Borrower, or on the Borrower and its Subsidiaries taken as a whole and which is
not Ordinary Course Litigation, (ii) the failure of any Person in the Controlled
Group to make a required contribution to any Plan if such failure is sufficient
to give rise to a Lien under section 302(f)(1) of ERISA, (iii) the institution
of any steps by any entity in the Controlled Group to withdraw from, or the
institution of any steps by the Borrower or any other Person to terminate under
a distress termination, any Plan or the taking of any action with respect to a
Plan which could result in the requirement that the Borrower or any of its
Subsidiaries furnish a bond or other security to such Plan, or the occurrence of
any event with respect to any Plan which could result in the incurrence by the
Borrower or any of its Subsidiaries of any material liability (other than a
liability for contributions or premiums), fine or penalty, (iv) the commencement
of any dispute which might lead to the modification, transfer, revocation,
suspension or termination of this Agreement or any Loan Document or (v) any
event which could be reasonably expected to have a Material Adverse Effect on
the Borrower, or on the Borrower and its Subsidiaries taken as a whole.

(i) Other Information. From time to time such other information concerning the
Borrower or any Subsidiary as the Administrative Agent or any Lender may
reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or
Section 6.01(g) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
Compliance Certificates required by Section 6.01(f) to the Administrative Agent.
Except for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on

 

39



--------------------------------------------------------------------------------

behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower
hereby agrees that so long as the Borrower is the issuer of any outstanding debt
or equity securities that are registered or issued pursuant to a private
offering or is actively contemplating issuing any such securities (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arranger and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC.”

SECTION 6.02 Corporate Existence; Foreign Qualification. Do and cause to be done
at all times all things necessary to (a) maintain and preserve the corporate
existence of the Borrower, (b) be, and ensure that each Subsidiary of the
Borrower is, duly qualified to do business and be in good standing as a foreign
corporation in each jurisdiction where the nature of its business makes such
qualification necessary, and (c) do or cause to be done all things necessary to
preserve and keep in full force and effect the Borrower’s corporate existence.

SECTION 6.03 Books, Records and Inspections. (a) Maintain, and cause each of its
Subsidiaries to maintain, materially complete and accurate books and records,
(b) permit, and cause each of its Subsidiaries to permit, access at reasonable
times by the Administrative Agent to its books and records, (c) permit, and
cause each of its Subsidiaries to permit, the Administrative Agent or its
designated representative to inspect at reasonable times its properties and
operations, and (d) permit, and cause each of its Subsidiaries to permit, the
Administrative Agent to discuss its business, operations and financial condition
with its officers.

SECTION 6.04 Insurance. Maintain, and cause each of its Subsidiaries to
maintain, Insurance Policies to such extent and against such hazards and
liabilities as is required by law or customarily maintained by prudent companies
similarly situated.

SECTION 6.05 Taxes and Liabilities. Pay, and cause each of its Subsidiaries to
pay, when due all material taxes, assessments and other material liabilities
except as contested in good faith and by appropriate proceedings with respect to
which reserves have been established, and are being maintained, in accordance
with GAAP if and so long as such contest could not reasonably be expected to
have a Material Adverse Effect on the Borrower, or on the Borrower and its
Subsidiaries taken as a whole.

 

40



--------------------------------------------------------------------------------

SECTION 6.06 Compliance with Laws. Comply, and cause each of its Subsidiaries to
comply, (a) with all federal, state and local laws, rules and regulations
related to its businesses (including, without limitation, the establishment of
all insurance reserves required to be established under SAP and applicable laws
restricting the investments of the Borrower), and (b) with all Contractual
Obligations binding upon such entity, except where failure so to comply would
not in the aggregate have a Material Adverse Effect on the Borrower, or on the
Borrower and its Subsidiaries taken as a whole.

SECTION 6.07 Conduct of Business. Engage on a consolidated basis with its
Subsidiaries primarily in the same business in which the Borrower and its
Subsidiaries are engaged on the date hereof.

SECTION 6.08 Maintenance of Properties. Maintain, preserve and protect and cause
each of its Subsidiaries to maintain, preserve and protect, all of its material
properties and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear excepted.

ARTICLE VII

NEGATIVE COVENANTS

Until the Loans and all other Obligations are paid in full, and until the
Maturity Date, the Borrower agrees that, unless at any time the Required Lenders
shall otherwise expressly consent in writing, it will:

SECTION 7.01 Consolidated Debt to Total Capitalization. Not permit the ratio of
(a) the principal amount of Consolidated Debt to (b) the sum of (i) Net Worth
plus (ii) Consolidated Debt to exceed 0.35 to 1.0 at any time.

SECTION 7.02 A.M. Best Rating. Not permit the A.M. Best rating of any of its
Material Insurance Subsidiaries to be less than A-.

SECTION 7.03 Net Worth. Not permit its Net Worth at any time to be less than the
Minimum Net Worth. “Minimum Net Worth” means $487,478,400 plus 50% of equity
contributions after September 30, 2006; provided that on each September 30,
commencing September 30, 2007, if 80% of the consolidated net worth of the
Borrower and its Subsidiaries, calculated in accordance with GAAP, is greater
than the Minimum Net Worth, the Minimum Net Worth shall be increased to such
greater amount.

SECTION 7.04 Mergers, Consolidations and Sales. Not, and not permit any of its
Subsidiaries to, (a) merge or consolidate, or purchase or otherwise acquire all
or substantially all of the assets or stock of any class of, or any partnership
or joint venture interest in, any other Person, other than mergers or
acquisitions where the corporate existence of the Borrower is not affected by
such merger or acquisition and, subsequent to such merger or acquisition, the
Borrower is in compliance with all the provisions of this Agreement and no
Default shall exist, or (b) sell, transfer, convey or lease all or any
substantial part of its assets or sell or assign with

 

41



--------------------------------------------------------------------------------

or without recourse any receivables, other than any sale, transfer, conveyance
or lease in the ordinary course of business.

SECTION 7.05 Regulations T, U and X. Not, and not permit any of its Subsidiaries
to, use or permit any proceeds of the Loans to be used, either directly or
indirectly, for the purpose, whether immediate, incidental or ultimate, of
purchasing or carrying margin stock, as defined in Regulation U of the FRB.

SECTION 7.06 Other Agreements. Not, and not permit any of its Subsidiaries to,
enter into any agreement containing any provision which would be violated or
breached by the performance of obligations hereunder or under any instrument or
document delivered or to be delivered by it hereunder or in connection herewith.

SECTION 7.07 Transactions with Affiliates. Not, and not permit any Subsidiary
to, enter into, or cause, suffer or permit to exist, directly or indirectly, any
arrangement, transaction or contract with any of its Affiliates unless such
arrangement, transaction or contract is in the ordinary course of business,
reasonably intended to satisfy the reasonable business requirements of the
Borrower or such Subsidiary, and on terms and conditions at least as favorable
to the Borrower or such Subsidiary as the terms and conditions which would apply
in a similar arrangement, transaction or contract with a Person or entity not an
Affiliate; provided that transactions between the Borrower and any wholly-owned
Subsidiary of the Borrower or between any wholly-owned Subsidiaries of the
Borrower shall be excluded from the restrictions set forth in this Section 7.07.

SECTION 7.08 Liens. Not, and not permit any of its Subsidiaries to, create or
permit to exist any Lien with respect to any assets now or hereafter existing or
acquired, except the following: (a) Liens for current taxes not delinquent or
for taxes being contested in good faith and by appropriate proceedings and with
respect to which adequate reserves have been established, and are being
maintained, in accordance with GAAP, (b) Liens arising in the ordinary course of
business or by operation of law for sums being contested in good faith and by
appropriate proceedings and with respect to which adequate reserves have been
established, and are being maintained, in accordance with GAAP, or for sums not
due, and in either case not involving any deposits or advances for borrowed
money or the deferred purchase price of property or services, (c) Liens in
connection with the acquisition of fixed assets after the date hereof and
attaching only to the property being acquired, (d) Liens incurred in the
ordinary course of business in connection with workers’ compensation,
unemployment insurance or other forms of governmental insurance or benefits,
(e) mechanics’, workers’, materialmen’s and other like Liens arising in the
ordinary course of business in respect of obligations which are not delinquent
or which are being contested in good faith and by appropriate proceedings and
with respect to which adequate reserves have been established, and are being
maintained, in accordance with GAAP, and (f) other Liens securing Debt which
Debt does not in the aggregate exceed $5,000,000; provided, however, that, no
Lien shall be permitted to exist on the shares of stock of any of its
Subsidiaries.

SECTION 7.09 Subsidiary Debt. Not permit the aggregate amount of Debt of its
Subsidiaries at any time outstanding to exceed $20,000,000.

 

42



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT AND THEIR EFFECT

SECTION 8.01 Events of Default. Each of the following shall constitute an Event
of Default under this Agreement:

(a) Non-Payment of Loan. Default in the payment when due of any principal on the
Loans.

(b) Non-Payment of Interest, Fees, Etc. Default, and continuance thereof for
three (3) Business Days, in the payment when due of interest on the Loans or of
any other amount payable hereunder or under the Loan Documents.

(c) Non-Payment of Other Debt. (a) Default in the payment when due (subject to
any applicable grace period), whether by acceleration or otherwise, of any other
Debt of, or guaranteed by, the Borrower or any of its Subsidiaries if the
aggregate amount of Debt of the Borrower and/or any of its Subsidiaries which is
accelerated or due and payable, or which may be accelerated or otherwise become
due and payable, by reason of such default or defaults is $10,000,000 or more,
or (b) default in the performance or observance of any obligation or condition
with respect to any such other Debt of, or guaranteed by, the Borrower and/or
any of its Subsidiaries if the effect of such default or defaults is to
accelerate the maturity of any such Debt of $10,000,000 or more in the aggregate
or to permit the holder or holders of such Debt of $10,000,000 or more in the
aggregate, or any trustee or agent for such holders, to cause such Debt to
become due and payable prior to its expressed maturity.

(d) Other Material Obligations. Except for obligations covered under other
provisions of this Article VIII, default in the payment when due, or in the
performance or observance of, any material obligation of, or material condition
agreed to by, the Borrower or any of its Subsidiaries with respect to any
material purchase or Lease Obligation (except only to the extent that the
existence of any such default is being contested by the Borrower in good faith
and by appropriate proceedings and the Borrower has established, and is
maintaining, adequate reserves therefor in accordance with GAAP) which default
continues for a period of 30 days.

(e) Bankruptcy, Insolvency, Etc. (a) (i) The Borrower becomes insolvent or
generally fails to pay, or admits in writing its inability to pay, debts as they
become due; or (ii) the Borrower applies for, consents to, or acquiesces in the
appointment of, a trustee, receiver or other custodian or similar Person for the
Borrower or any property of any thereof, or makes a general assignment for the
benefit of creditors; or (iii) in the absence of such application, consent or
acquiescence, a trustee, receiver or other custodian or similar Person is
appointed for the Borrower or for a substantial part of the property of any
thereof, unless (A) the Borrower institutes appropriate proceedings to contest
or discharge such appointment within 30 days and thereafter continuously and
diligently prosecutes such proceedings and (B) such appointment is in fact
discharged

 

43



--------------------------------------------------------------------------------

within 60 days of such appointment; or (iv) any bankruptcy, reorganization, debt
arrangement, or other case or proceeding under any bankruptcy or insolvency law,
or any dissolution or liquidation proceeding is commenced in respect of the
Borrower, unless (A) such case or proceeding is not commenced by the Borrower,
(B) such case or proceeding is not consented to or acquiesced in by the
Borrower, (C) the Borrower institutes appropriate proceedings to dismiss such
case or proceeding within 30 days and thereafter continuously and diligently
prosecutes such proceedings, and (D) such case or proceeding is in fact
dismissed within 60 days after the commencement thereof; or (E) the Borrower
takes any action to authorize, or in furtherance of, any of the foregoing; or
(b) (i) there shall be commenced against any Insurance Subsidiary any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
supervision, conservatorship, liquidation, reorganization or relief of debtors,
seeking to have an order for relief entered with respect to it, or seeking to
adjudicate it a bankrupt or insolvent, or seeking reorganization,
rehabilitation, conservation, supervision, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, obligations or liabilities, or (B) seeking appointment of a receiver,
trustee, custodian, rehabilitator, conservator, supervisor, liquidator or other
similar official for it or for all or any substantial part of its assets, in
each case which (1) results in the entry of an order for relief or any such
adjudication or appointment or (2) remains undismissed, undischarged or unbonded
for a period of 60 days; or (ii) there shall be commenced against any of such
Subsidiaries any case, proceeding or other action seeking issuance of a warrant
of attachment, execution, distraint or similar process against all or any
substantial part of its assets which results in the entry of an order for any
such relief which shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iii) any of such
Subsidiaries shall take any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in clause(b)(i)
or (ii) above; or (iv) any Governmental Authority shall issue any order of
conservation, supervision or any other order of like effect relating to any of
such Subsidiaries.

(f) Non-compliance with Certain Provisions. Failure of the Borrower to comply
with the provisions of each of Sections 6.01(d), 6.01(h), 6.02(a), 7.01 through
7.04, 7.07, 7.08 or 7.09.

(g) Non-compliance With Other Provisions. Failure by the Borrower to comply with
or to perform any provision of this Agreement or the other Loan Documents (and
not constituting an Event of Default under any of the other provisions of this
Article VIII) and continuance of such failure for 30 days after notice thereof
from the Administrative Agent to the Borrower.

(h) Warranties and Representations. Any warranty or representation made by or on
behalf of the Borrower or any Subsidiary herein is inaccurate or incorrect or is
breached or false or misleading in any material respect as of the date such
warranty or representation is made; or any schedule, certificate, financial
statement, report, notice, or other instrument furnished by or on behalf of
Borrower or any Subsidiary to the

 

44



--------------------------------------------------------------------------------

Administrative Agent or the Lenders is false or misleading in any material
respect on the date as of which the facts therein set forth are stated or
certified.

(i) Employee Benefit Plans. A contribution failure occurs with respect to any
Plan sufficient to give rise to a Lien against the Borrower or any of its
Subsidiaries under section 302(f)(1) of ERISA; or withdrawal by one or more
companies in the Controlled Group from one or more Multiemployer Plans to which
it or they have an obligation to contribute and the withdrawal liability
(without unaccrued interest) to multiemployer plans as a result of such
withdrawal or withdrawals (including any outstanding withdrawal liability that
the Controlled Group has incurred on the date of such withdrawal) is material.

(j) Change in Control. A Change in Control occurs.

(k) Litigation. (a) There shall be entered against the Borrower or any of its
Subsidiaries one or more judgments, awards or decrees, or orders of attachment,
garnishment or any other writ, which exceed ten percent (10%) of Net Worth at
any one time outstanding, excluding judgments, awards, decrees, orders or writs
(i) for which there is insurance, but only to the extent there is actual
insurance coverage, (ii) for which there is indemnification (upon terms and from
creditworthy indemnitors which are satisfactory to Administrative Agent), but
only to the extent there is actual indemnification, (iii) which have been in
force for less than the applicable period for filing an appeal so long as
execution is not levied thereunder (or in respect of which the Borrower or its
appropriate Subsidiary shall at the time in good faith be prosecuting an appeal
or proceeding for review and in respect of which a stay of execution or
appropriate appeal bond shall have been obtained pending such appeal or review),
(iv) which constitute Ordinary Course Litigation, or (v) which are reserved for,
to the actual extent of reserves or (b) there has been a final judgment or final
judgments for the payment of money exceeding, in the aggregate, ten percent
(10%) of Net Worth rendered against the Borrower or any of its Subsidiaries by a
court of competent jurisdiction and such judgment(s) remain undischarged for a
period (during which execution shall not be effectively stayed) of 60 days after
such judgment(s) become final and nonappealable.

(l) Change in Law. Any change is made in the Insurance Code which affects the
dividend practices of any Insurance Subsidiary and which is reasonably likely to
have a Material Adverse Effect on the ability of the Borrower to perform its
obligations under the Agreement and such circumstances shall continue for 120
days.

(m) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or the Borrower or any other Person contests in
any manner the validity or enforceability of any Loan Document; or the Borrower
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document.

 

45



--------------------------------------------------------------------------------

SECTION 8.02 Effect of Event of Default. If any Event of Default described in
Section 8.01(e) shall occur, the Loans and the Note and all other Obligations
shall become immediately due and payable and the Commitments shall be
terminated, all without notice of any kind; and, in the case of any other Event
of Default, the Administrative Agent may, and upon the written request of the
Required Lenders shall, terminate the Commitments hereunder and declare all or
any portion of the Loans and all or such portion of the Note and all other
Obligations to be due and payable, whereupon the Commitment shall terminate and
all or such portion of the Loans and all or such portion of the Note and all
other Obligations shall become immediately due and payable, all without further
notice of any kind. The Administrative Agent shall promptly advise the Borrower
of any such declaration but failure to do so shall not impair the effect of such
declaration. Notwithstanding the foregoing, the effect as an Event of Default of
any event described in Section 8.01(a) may not be waived except by consent of
all of the Lenders in writing.

ARTICLE IX

ADMINISTRATIVE AGENT

SECTION 9.01 Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and the Borrower shall not have rights as a third party
beneficiary of any of such provisions.

SECTION 9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

SECTION 9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated

 

46



--------------------------------------------------------------------------------

hereby or by the other Loan Documents that the Administrative Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for

 

47



--------------------------------------------------------------------------------

any action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

SECTION 9.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

SECTION 9.06 Resignation of Administrative Agent. The Administrative Agent may
resign upon 30 days’ notice to the Lenders and the Borrower. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of the Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

SECTION 9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance

 

48



--------------------------------------------------------------------------------

upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

SECTION 9.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers or Co-Syndication Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.

SECTION 9.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.07 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

49



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

SECTION 10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower and acknowledged by the Administrative Agent, and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a) waive any condition set forth in Section 4.01 without the written consent of
each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or (subject to clause (ii) of the second proviso to this Section 10.01) any
fees or other amounts payable hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby; provided, however,
that only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest at the Default Rate;

(e) change Section 2.11 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender; or

(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.

 

50



--------------------------------------------------------------------------------

SECTION 10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II. The Administrative Agent or the Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE

 

51



--------------------------------------------------------------------------------

ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

SECTION 10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights,

 

52



--------------------------------------------------------------------------------

remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

SECTION 10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii) all out-of-pocket
expenses incurred by the Administrative Agent or any Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent or any
Lender), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent or any Lender, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or the use or proposed use of the proceeds therefrom, or (iii) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.

 

53



--------------------------------------------------------------------------------

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or against any Related Party of any of the foregoing acting for
the Administrative Agent (or any such sub-agent) in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.13(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

SECTION 10.05 Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

 

54



--------------------------------------------------------------------------------

SECTION 10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that

(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned;

(iii) any assignment of a Commitment must be approved by the Administrative
Agent, unless the Person that is the proposed assignee is itself a Lender

 

55



--------------------------------------------------------------------------------

(whether or not the proposed assignee would otherwise qualify as an Eligible
Assignee); and

(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of an assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
at any reasonable time and from time to time upon reasonable prior notice. In
addition, at any time that a request for a consent for a material or substantive
change to the Loan Documents is pending, any Lender may request and receive from
the Administrative Agent a copy of the Register.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations

 

56



--------------------------------------------------------------------------------

and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.11 as though it were a
Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

SECTION 10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be

 

57



--------------------------------------------------------------------------------

informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
Federal and state securities Laws.

SECTION 10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or its

 

58



--------------------------------------------------------------------------------

Affiliates may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

SECTION 10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

SECTION 10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

SECTION 10.11 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Loan, and shall continue in full force and effect
as long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied.

SECTION 10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or

 

59



--------------------------------------------------------------------------------

unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF ILLINOIS.

(b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF ILLINOIS SITTING IN COOK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE NORTHERN DISTRICT OF ILLINOIS, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN

 

60



--------------------------------------------------------------------------------

DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH ILLINOIS
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

SECTION 10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

61



--------------------------------------------------------------------------------

SECTION 10.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Borrower acknowledges and
agrees that: (i) the credit facility provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower, on
the one hand, and the Administrative Agent and the Arranger, on the other hand,
and the Borrower is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, the Administrative Agent and the Arranger each is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower or any of its Affiliates, stockholders, creditors or
employees or any other Person; (iii) neither the Administrative Agent nor the
Arranger has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether the Administrative Agent or the Arranger has advised or
is currently advising the Borrower or its Affiliates on other matters) and
neither the Administrative Agent nor the Arranger has any obligation to the
Borrower or its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Administrative Agent and the Arranger and its Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Borrower and its Affiliates, and neither the Administrative
Agent nor the Arranger has any obligation to disclose any of such interests by
virtue of any advisory, agency or fiduciary relationship; and (v) the
Administrative Agent and the Arranger have not provided and will not provide any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. The Borrower hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent and the Arranger with respect to any breach or alleged
breach of agency or fiduciary duty.

SECTION 10.17 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.

 

62



--------------------------------------------------------------------------------

Delivered at Chicago, Illinois, as of the day and year first above written.

 

HORACE MANN EDUCATORS CORPORATION By:   /s/ Peter H. Heckman Title:   EVP & CFO
By:   /s/ Dwayne D. Hallman Title:   SVP Finance

 

S-1



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:   /s/ Debra Basler Title:  
Senior Vice President

 

S-2



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:   /s/ Debra Basler Title:   Senior Vice
President

 

S-3



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By:   /s/ Thomas A. Kiepura III Title:   Vice
President

 

S-4



--------------------------------------------------------------------------------

NATIONAL CITY BANK By:   /s/ John E. Stinson Title:   Senior Vice President

 

S-5



--------------------------------------------------------------------------------

COMERICA BANK By:   /s/ Tamara J. Miller Title:   Vice President

 

S-6



--------------------------------------------------------------------------------

FIFTH THIRD BANK By:   /s/ Kim Puszczewiscz Title:   Vice President

 

S-7



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY By:   /s/ Chris McKean Title:   Vice President

 

S-8



--------------------------------------------------------------------------------

PNC BANK N.A. By:   /s/ Edward J. Chidiac Title:   Managing Director

 

S-9



--------------------------------------------------------------------------------

STATE STREET BANK AND TRUST COMPANY By:   /s/ Anne Muita Title:   Assistant Vice
President

 

S-10



--------------------------------------------------------------------------------

ILLINOIS NATIONAL BANK By:   /s/ Jeffrey L. Raes Title:   Senior Vice President

 

S-11



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender

   Commitment    Applicable
Percentage  

Bank of America, N.A.

   $ 18,500,000    14.800000000 %

JPMorgan Chase Bank, N.A.

   $ 16,500,000    13.200000000 %

National City Bank

   $ 16,500,000    13.200000000 %

Comerica Bank

   $ 13,500,000    10.800000000 %

Fifth Third Bank

   $ 13,500,000    10.800000000 %

The Northern Trust Company

   $ 13,500,000    10.800000000 %

PNC Bank N.A.

   $ 13,500,000    10.800000000 %

State Street Bank and Trust Company

   $ 13,500,000    10.800000000 %

Illinois National Bank

   $ 6,000,000    4.800000000 %

Total

   $ 125,000,000    100.000000000 %

 

1



--------------------------------------------------------------------------------

SCHEDULE 5.01

 

* - Notes state of domicile

A.12/K.2.

(TIC redomesticated from Delaware to Illinois 12-23-88. HMIC redomesticated from
Florida to Illinois 12-23-88.)

CERTIFICATES OF AUTHORITY BY STATE AND DATE ISSUED

 

STATE

   HMIC   TIC   HMP&CIC   HMLIC   ALIC   HMEBCC   HMSC   ELICA  

Alabama

   12-19-66   04-18-73   08-20-03   12-15-58     06-28-85   X  

Alaska

   01-31-64   03-26-73   12-22-87   02-02-62     03-09-01   X  

Arizona

   05-27-59   11-12-74   06-09-80   07-15-59   08-21-57   10-28-86   X   0
3-18-64  
*

Arkansas

   01-31-64   10-06-77   11-19-75   05-06-50     09-13-88   X  

California

   01-31-64       03-25-65*   08-18-67     12-22-00   X  

Colorado

   06-05-64   09-05-73   11-13-81   11-02-56   12-31-84   12-04-87   X  

Connecticut

   06-28-74   11-18-99   11-18-99   11-20-78     11-25-86   X  

Delaware

   06-02-59   03-02-71   09-25-98   12-08-55     09-18-86   X  

Dist. of Col.

   08-20-59   01-30-73   05-01-97   12-03-65     Pending   X  

Florida

   09-23-63   08-19-76     07-16-62   08-15-66   11-07-85   X  

Georgia

   01-31-64   02-09-78     04-05-61     03-30-83   X  

Hawaii

         08-25-87   02-01-85      

Idaho

   12-16-68   04-16-73   05-26-88   05-09-60     12-07-87   X  

Illinois

     01-31-64*     03-09-77*   04-25-75     08-09-49*     12-31-84*  
  10-19-79*   08-13-73*  

Indiana

   05-01-68   12-01-77   01-15-98   05-01-57     12-19-00   X  

Iowa

   12-29-64   05-04-73   11-26-74   08-01-52     05-15-85   X  

Kansas

   01-31-64   09-13-96   12/21/99   11-12-61     12-29-87   X  

 

1



--------------------------------------------------------------------------------

STATE

   HMIC    TIC    HMP&CIC    HMLIC    ALIC    HMEBCC    HMSC    ELICA

Kentucky

   01-31-64    08-02-64    11-01-99    02-21-69       12-20-00    X   

Louisiana

   12-23-58    11-14-73    09-30-99    05-16-61       09-03-85    X   

Maine

   06-01-70    05-04-88    12-30-98    09-02-60       12-16-85    X   

Maryland

   01-10-68    10-29-91    03-31-98    06-26-56       12-16-85    X   

Massachusetts

   10-25-68    02-12-81       09-09-68       pending    X   

Michigan

   03-19-59    12-14-77    02-23-99    10-27-59       12-21-00    X   

Minnesota

   02-11-64    06-01-74    08-19-98    10-08-56       12-16-85    X   

Mississippi

   06-01-58    07-19-74    06-01-97    10-    -61       07-26-85    X   

Missouri

   03-01-64    07-19-88    11-25-74    06-27-60       12-16-86    X   

Montana

   01-31-64    06-01-73    02-26-88    01-02-54       12-16-87    X   

Nebraska

   08-30-60    12-15-76    06-24-97    10-29-59    09-28-61    09-18-86    X   

Nevada

   02-12-68    06-14-99    06-17-99    05-10-60    02-04-83    02-25-87    X   

New Hampshire

   04-09-69    11-15-76    03-19-01    07-13-61       12-15-86    X   

New Jersey

   Cancelled
05-30-96                12-22-00    X   

New Mexico

   03-01-64    08-15-73    01-03-03    05-21-56       02-03-87    X   

New York

   01-31-64    06-17-02    03-27-00          pending    X   

North Carolina

   10-18-68    07-01-74    03-05-98    07-10-59       04-21-83    X   

North Dakota

   05-08-62    03-22-73    06-21-88    05-29-62       09-23-86    X   

Ohio

   02-07-64    12-03-84    12-31-96    12-02-59    10-09-84    12-28-00    X   

Oklahoma

   03-01-68    11-25-74    11-07-74    12-07-60    08-02-66    12-07-87    X   

Oregon

   07-15-70    09-01-73    11-15-74    11-01-53    06-05-57    12-08-87    X   

 

2



--------------------------------------------------------------------------------

STATE

   HMIC    TIC    HMP&CIC    HMLIC    ALIC    HMEBCC    HMSC    ELICA

Pennsylvania

   12-29-63    04-16-81    12-20-99    09-01-49       01-09-01    X   

Rhode Island

   01-23-70    12-13-73    01-12-98    09-05-61       11-24-86    09-10-73   

South Carolina

   10-02-58    02-08-74    05-04-82    08-14-61       09-06-83    X   

South Dakota

   05-01-62    01-22-74    09-14-88    08-03-53       10-23-86    X   

Tennessee

   01-31-64    09-07-77    11-19-97    03-28-56       01-14-83    X   

Texas

   01-31-64    12-29-78    05-29-75    07-14-60    06-26-68    08-02-85   
09-10-73   

Utah

   03-01-64    06-14-73    04-05-88    11-22-55       12-20-00    X   

Vermont

   10-01-68    08-25-99    08-25-97    04-18-56       12-19-00    X   

Virginia

   02-03-64    03-19-91    03-30-99    04-18-56       06-21-83    X   

Washington

   02-10-64    12-28-73    12-31-98    11-13-58    09-20-57    12-24-87    X   

West Virginia

   01-23-64    10-23-89    03-29-99    12-28-60       08-08-85    X   

Wisconsin

   01-31-64    09-14-73    06-27-74    11-22-68       08-01-85    X   

Wyoming

   12-24-58    07-23-87    01-18-88    03-24-53       12-10-87    X   

Puerto Rico

   08-15-00                     

 

HMIC:

   Horace Mann Insurance Company

TIC:

   Teachers Insurance Company

HMP&CIC:

   Horace Mann Property & Casualty Insurance Company

HMLIC:

   Horace Mann Life Insurance Company

ALIC:

   Allegiance Life Insurance Company

HMEBCC:

   Horace Mann Educator Benefits Consulting Corporation

HMSC:

   Horace Mann Service Corporation

ELICA:

   Educators Life Insurance Company of America

 

3



--------------------------------------------------------------------------------

SCHEDULE 5.02(a)

SAP Exception

NONE

 

1



--------------------------------------------------------------------------------

SCHEDULE 5.04

Litigation

NONE

 

1



--------------------------------------------------------------------------------

SCHEDULE 5.10

LIST OF SUBSIDIARIES

Horace Mann Educators Corporation – Delaware Corporation 100%

AIC Acquisition Corporation – Delaware Corporation

Allegiance Life Insurance Company – Illinois Corporation 100%

Horace Mann Life Insurance Company – Illinois Corporation

Educators Life Insurance Company of America – Arizona Corporation

Horace Mann Educator Benefits Consulting Corporation – Illinois Corporation

Horace Mann Insurance Company – Illinois Corporation 100%

Horace Mann General Agency, Inc. – Texas Corporation

Horace Mann Investors, Inc. – Maryland Corporation

Horace Mann Lloyds Management Corporation – Texas Corporation 100%

Horace Mann Lloyds – Texas Corporation

Horace Mann Property & Casualty Insurance Company – California Corporation

Horace Mann Service Corporation – Illinois Corporation 100%

Horace Mann MGA and Brokerage of Florida, Inc. – Florida Corporation

ABM Service Corporation – Delaware Corporation

Teachers Insurance Company – Illinois Corporation 100%

Insuror Management Company – California Corporation

Well-Care, Inc. – Illinois Corporation

Horace Mann Educators Corporation is a publicly held company.

 

1



--------------------------------------------------------------------------------

SCHEDULE 5.11

Insurance Licenses

NONE

 

1



--------------------------------------------------------------------------------

SCHEDULE 5.12

Taxes

NONE

 

1



--------------------------------------------------------------------------------

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

HORACE MANN EDUCATORS CORPORATION:

Horace Mann Educators Corporation

1 Horace Mann Plaza

Springfield, Illinois 62715-0001

Attention: Ann Caparros

Telephone: 217.788.5757

Telecopier: 217.788.5776

Electronic Mail: caparra1@mail.horacemann.com

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

2001 Clayton Rd.

Building B

Mail Code: CA4-702-02-25

Concord , CA 94520-2405

Attention: Jennifer Baines

Telephone: 925.675.8409

Telecopier: 888.969.2294

Electronic Email: jennifer.baines@bankofamerica.com

Account Name: Credit Services West #5996

Account No.: 375 083 64 79

Ref: Horace Mann Educators Corporation

ABA# 026 009 593

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management Group East (NY)

335 Madison Avenue, 4th Floor

Mail Code: NY1-503-04-03

New York, New York 10017

Attention: Don B. Pinzon

Telephone: 212.503.8326

Telecopier: 212.901.7843

Electronic Mail: don.b.pinzon@bankofamerica.

 

1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF LOAN NOTICE

Date:                     ,         

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of December         , 2006 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Horace Mann
Educators Corporation, a Delaware corporation (the “Borrower”), the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent.

The undersigned hereby requests (select one):

¨ A Borrowing of Loans                        ¨ A conversion or continuation of
Loans

 

  1. On                                                               (a
Business Day).

 

  2. In the amount of $                                          .

 

  3. Comprised of                                                  .

[Type of Loan requested]

 

  4. For Eurodollar Rate Loans: with an Interest Period of              months.

The Borrowing, if any, requested herein complies with the proviso to the first
sentence of Section 2.01 of the Agreement.

 

HORACE MANN EDUCATORS CORPORATION By:      Name:       Title:     

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTE

December     , 2006

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                     or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Loan from time to time made by the Lender to the Borrower under that
certain Amended and Restated Credit Agreement, dated as of December     , 2006
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among the Borrower, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

B-1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF ILLINOIS

 

HORACE MANN EDUCATORS CORPORATION By:      Name:      Title:     

 

B-2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

   Type of
Loan Made    Amount of
Loan Made    End of
Interest
Period    Amount of
Principal or
Interest
Paid This
Date    Outstanding
Principal
Balance
This Date    Notation
Made By                                                                        
                                                                                
                                                                                
                                                                                
        

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Date:                     , 20    

 

TO: Bank of America, N.A.,

  as Administrative Agent, and

  the Lenders under the

  Credit Agreement referred

  to below

 

  Re: Horace Mann Educators Corporation

Please refer to that certain Amended and Restated Credit Agreement (as
heretofore amended, modified, supplemented, restated, refunded or renewed and as
currently in effect, herein called the “Agreement”), dated as of December     ,
2006, among Horace Mann Educators Corporation (the “Borrower”), the Lenders
referred to therein, and Bank of America, N.A., as Administrative Agent.

Terms defined in the Agreement shall have the same meanings when used herein.

In accordance with Section 6.01(f) of the Agreement, the Borrower hereby
certifies that the statements and calculations set forth below are true and
correct as of                     , 20     (the “Calculation Date”):

 

I. Section 7.01 - Consolidated Debt to Capital.

 

  A. Consolidated Debt $                    

 

  B. Net Worth $                    

 

  C. Sum of Item A plus Item B $                    

 

  D. Ratio of Item A to Item C                     

[Item D is not permitted to exceed 0.35 to 1.0 at any time]

 

II. Section 7.02 - A.M. Best Rating

[List Material Insurance Subsidiaries and A.M. Best Rating]

The A.M. Best Rating for each Material Insurance Subsidiary is not permitted to
be less than A-.

 

C-1



--------------------------------------------------------------------------------

III. Section 7.03 - Net Worth.

 

  A. Net Worth $                    

 

  B. Required Net Worth $                    

The undersigned officer further certifies that, to the best of his/her
knowledge, no Default had occurred and was continuing as of the Calculation
Date.

 

HORACE MANN EDUCATORS CORPORATION By      Title    **

--------------------------------------------------------------------------------

** To be executed by Responsible Officer.

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OPINION OF BORROWER’S COUNSEL

December     , 2006

 

To: Bank of America, N.A.,

as Administrative Agent, and

the Lenders referred to below

231 South LaSalle Street

Chicago, Illinois 60697

 

  Re: Horace Mann Educators Corporation

Ladies and Gentlemen:

I refer to that certain Amended and Restated Credit Agreement, dated as of
December     , 2006 (the “Credit Agreement”), between Horace Mann Educators
Corporation, a Delaware corporation (the “Borrower”), various financial
institutions which are, or may become, parties thereto (the “Lenders”) and Bank
of America, N.A., as Administrative Agent for the Lenders (the “Administrative
Agent”). I am the General Counsel of the Borrower and have represented the
Borrower in connection with the preparation, execution and delivery of the
Credit Agreement and the transactions contemplated thereby.

This opinion is delivered to you pursuant to Section 4.01(a)(v) of the Credit
Agreement. Capitalized terms not otherwise defined herein shall have the
definitions assigned to such terms in the Credit Agreement, unless the context
otherwise requires.

I have examined such matters of law and such certificates, documents and records
of public officials and of officers of the Borrower and its Subsidiaries as I
have deemed necessary for purposes of this opinion, including, but not limited
to, the Credit Agreement and the other Loan Documents. As to questions of fact
material to such opinions, I have relied on certificates of officers of the
Borrower and its Subsidiaries.

In rendering this opinion, I have made the following assumptions:

 

  (a) All documents submitted to or reviewed by me are accurate and complete and
if not originals are true and correct copies of the originals. The signatures on
each of such documents by the parties thereto (other than the Borrower) are
genuine. Each individual who signed such documents on behalf of any Person
(other than the Borrower) had the legal capacity to do so. All individuals who
signed such documents on behalf of a corporation (other than the Borrower) were
duly authorized to do so.

 

  (b)

The Lenders and the Administrative Agent have the corporate power and authority
to execute and deliver the Credit Agreement and other Loan Documents

 

D-1



--------------------------------------------------------------------------------

 

to which they are parties and to perform their obligations under the Credit
Agreement and the other Loan Documents.

 

  (c) The execution and delivery by the Administrative Agent and the Lenders of
the Credit Agreement and the other Loan Documents to which they are parties have
been duly authorized by all requisite corporate action and such documents have
been duly executed and delivered by the Administrative Agent and the Lenders.

Based upon the foregoing and subject to the limitations, qualifications and
exceptions set forth herein, I am of opinion that:

 

  1. Each of the Borrower and each Subsidiary (i) is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation, (ii) is duly qualified to do business and in good standing in
each jurisdiction where, because of the nature of its activities or properties,
such qualification is required, (iii) has the requisite corporate power and
authority and the right to own and operate its properties, to lease the property
it operate under lease, and to conduct its business as now and proposed to be
conducted and (iv) has obtained all material licenses, permits, consents or
approvals from or by, and has made all filings with, and given all notices to,
all Governmental Authorities having jurisdiction, to the extent required for
such ownership, operation and conduct (including, without limitation, the
consummation of the transactions contemplated by the Credit Agreement and the
other Loan Documents) as to each of the foregoing except where the failure to do
so would not have a Material Adverse Effect on the Borrower and its Subsidiaries
taken as a whole.

 

  2. The execution, delivery and performance by the Borrower of the Credit
Agreement and the consummation of the transactions contemplated thereby are
within its corporate powers and have been duly authorized by all necessary
corporate action (including, without limitation, shareholder approval, if
required).

 

  3. Each of the Borrower and its Subsidiaries has received all material
governmental and other consents and approvals (if any shall be required)
necessary for such execution, delivery and performance, and such execution,
delivery and performance do not and will not contravene or conflict with, or
create a Lien or right of termination or acceleration under, any Requirement of
Law or Contractual Obligation binding upon the Borrower or such Subsidiaries.

 

  4. The Credit Agreement and the other Loan Documents to which it is a party
have been executed by the Borrower and constitute the legal, binding and
enforceable obligations of Borrower enforceable against the Borrower in
accordance with their respective terms.

 

  5. Other than Horace Mann Investors, Inc., neither the Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled by an
investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

 

D-2



--------------------------------------------------------------------------------

  6. (a) Except as set forth in Schedule 5.04 of the Credit Agreement and
(b) except for claims which are covered by Insurance Policies, coverage for
which has not been denied in writing, or which relate to Ordinary Course
Litigation, no claim, litigation (including, without limitation, derivative
actions), arbitration, governmental investigation or proceeding or inquiry is
pending or threatened against the Borrower or any of its Subsidiaries (i) which
would, if adversely determined, have a Material Adverse Effect on the Borrower
or its Subsidiaries taken as a whole or (ii) which relates to any of the
transactions contemplated hereby, and there is no basis known to the Borrower
for any of the foregoing.

The opinions expressed herein are limited (i) to the extent that general
equitable principles limit the availability of equitable remedies, including but
not limited to the remedy of specific performance, injunctive relief, the
appointment of a receiver, and rights of acceleration; and (ii) to the extent
that the enforceability of the Credit Agreement and the other Loan Documents is
limited by applicable bankruptcy, insolvency, and other debtor relief laws of
general applicability.

This opinion is based on my knowledge of the law and facts as of the date
hereof. I assume no duty to update or supplement this opinion to reflect any
facts or circumstances which may hereafter come to my attention or to reflect
any changes in any law which may hereafter occur or become effective.

 

Respectfully submitted,    

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1. Assignor:                                                      

 

2. Assignee:                                                       [and is an
Affiliate/Approved Fund of [identify Lender]1]

 

3. Borrower: Horace Mann Educators Corporation

 

4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement

 

5. Credit Agreement: Amended and Restated Credit Agreement, dated as of
December     , 2006, among Horace Mann Educators Corporation, the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent

--------------------------------------------------------------------------------

1 Select as applicable.

 

1



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Aggregate

Amount of

Commitment

for all Lenders*

  

Amount of

Commitment

Assigned*

  

Percentage

Assigned of

Commitment2

  CUSIP Number

$                    

   $                                            %  

 

[7. Trade Date:                     ]3

Effective Date:                     , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:       

Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:       

Title:

 

Consented to and Accepted:

BANK OF AMERICA, N.A., as
Administrative Agent

By:        Title:

Consented to:4

By:        Title:

--------------------------------------------------------------------------------

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

 

2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

3 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

4 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

2



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

  1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

3



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Illinois.

 

4